Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive.  The applicant argues with respect to claims 1, 7, and 12 that Laganiere does not disclose: “However, transmitting a single frame over an IP network over 30 seconds does not teach or suggest "sending, at a first time, a first video segment; and sending, at a second time based on the frequency of transmission, a second video segment.”  The examiner maintains, however, that transmitting non-adjacent single frames of captured video data at a known (predefined) time interval reads on the above limitations for three reasons.  First, the broadest reasonable interpretation of a “video segment” includes a single frame of video.  Second, the claims do not limit the positioning of the first and second segments with respect to one another in any way that would preclude non-adjacent segments from the scope of the invention, and third the claims do not in any way define how transmission frequency is received by a device associated with a premises in a way that would preclude Laganiere’s disclosure, at least in [0035], that “a video source 102 (premises device), is set to transmit the contents of its frame buffer every 30 seconds” from reading on the “information associated with frequency of transmission of video segments.”  For these reasons the examiner respectfully maintains that Laganiere continues to read on the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 7, 8, 9, 12-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laganiere, US 2016/0366389 A1.

Regarding claim 1, Laganiere discloses: a method comprising:
receiving, by a device associated with a premises, information associated with a frequency of transmission of video segments (Laganiere discloses a server requests transmission of non-adjacent frames of video data, in [0038], at less than full frame rate transmission.  As disclosed in [0052], the server can provide a signal to video storage device to request either full frame rate or non-adjacent frames at short intervals.  The signal therefore provides at least information to tell the video storage device 120 to provide non-adjacent frames at some specified interval, or to send full frame rate data.);
causing capture of video of at least a portion of the premises ([0040] discloses a trigger camera causes other cameras to become active, i.e. to begin recording.);
sending, at a first time, a first video segment (As disclosed in [0035], a video source 102 is programmed to send frame buffer contents every 30 seconds, at a rate below the actual video frame rate.  For instance every 30 seconds a single frame may be transmitted.); and 
sending, at a second time based on the frequency of transmission, a second video segment (30 seconds after a first video segment is transmitted a second frame, non-adjacent to the first frame in display order, may be transmitted, based on the defined interval of, for instance, 5, seconds, 10 seconds, or 30 seconds.  See bottom of [0035], [0067], and [0058], last 4 lines.).

Regarding claim 2, Laganiere discloses: the method of claim 1, further comprising receiving control information associated with an event,
wherein causing capture of the video of at least the portion of the premises comprises causing capture of the video of at least the portion of the premises based on the event ([0040] discloses that actionable events are detected in video from a trigger camera, which prompt other cameras to begin recording and transmitting video data over IP network 106 in figure 2.). 

Regarding claim 3, Laganiere discloses: the method of claim 2, wherein the event comprises at least one of an alarm, an intrusion detection, a motion detection, or a scheduled time (Laganiere discloses in [0037] a plurality of non-limiting scenarios that define actionable events for triggering recording, such as a vehicle entering a parking lot, a visitor approaching an entry/exit to a building, etc.).

Regarding claim 7, Laganiere discloses: video capture device comprising:
one or more processors (figure 3, ‘servers’ 108 and/or computer 114 have processors.); and
memory storing instructions that, when executed by the one or more processors (figure 3, ‘servers’ 108 have processors connected to memory.), cause the video capture device to:
receive information associated with a frequency of transmission of video segments (Laganiere discloses a server requests transmission of non-adjacent frames of video data, in [0038], at less than full frame rate transmission.  As disclosed in [0052], the server can provide a signal to a video storage device to request either full frame rate or non-adjacent frames at short intervals.  The signal therefore provides at least information to tell the video storage device 120 to provide non-adjacent frames at some specified interval, or to send full frame rate data.);
capture of video of at least a portion of the premises ([0040] discloses a trigger camera.);
sending, at a first time, a first video segment (As disclosed in [0035], a video source 102 is programmed to send frame buffer contents every 30 seconds, at a rate below the actual video frame rate.  For instance every 30 seconds a single frame may be transmitted.); and 
sending, at a second time based on the frequency of transmission, a second video segment (30 seconds after a first video segment is transmitted a second frame, non-adjacent to the first frame in display order, may be transmitted, based on the defined interval of, for instance, 5, seconds, 10 seconds, or 30 seconds.  See bottom of [0035], [0067], and [0058], last 4 lines.).

Regarding claim 8, Laganiere discloses: the video capture device of claim 7, wherein the instruction causes the video capture device to capture live video of at least the portion of the premises (See [0068], [0040]; events recorded by a ‘trigger camera’ can cause capture of live video data by other cameras 102b, 102c).
	 
Regarding claim 9, Laganiere discloses: the video capture device of claim 7, wherein the instructions further cause the video capture device to receive control information associated with an event ([0040]), and the instructions cause the video capture device to capture the video of at least the portion based on the event ([0037]]).

Regarding claim 12, Laganiere discloses: a system comprising:
a video capture device configured to capture video of at least a portion of a premises (); and
a computing device configured to (Server 108 in figure 1.):
send, to the video capture device, information associated with a frequency of transmission of video segments (As disclosed in [0038], a server requests a video source to send non-adjacent frames at a heightened frequency, for instance every half second, response to a trigger event.);
receive, at a first time, a first video segment ([0037], lines 1-4 disclose with respect to FIGS. 1 and 2, the server 108 receives the non-adjacent single frames of captured video data via the IP network 106, and performs video analytics thereon for detecting actionable events.); and
receive, at a second time that is based on the frequency of transmission, a second video segment (0048] discloses video source 102 can be set to transmit single frame over an IP network every 30 seconds.  That is, after a first time of 30 second a first frame is sent).
	
Regarding claim 13, Laganiere discloses: the system of claim 12, wherein the computing device is further configured to send control information associated with an event, and wherein the video capture device is configured to capture the video of at least the portion of the premises based on the event (Laganiere discloses that a trigger event at a first camera causes another camera, or cameras 102a-c, to begin recording and transmitting, as disclosed in [0040]).

Regarding claim 14, Laganiere discloses the limitations of claim 12, upon which depends claim 14.  Laganiere does not disclose the system of claim 12, wherein the computing device is further
configured to:
determine available network bandwidth; and
determine the information associated with the frequency of transmission of video segments based on the available network bandwidth.
However Pearson discloses in an analogous art for using smart devices to monitor an environment, that if communication between a local recording device and a receiving server 114 degrades below a threshold bandwidth, the system may enter a fallback mode, such as by capturing and streaming still images, instead of video, thereby reducing the frequency of transmission of video segments.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to configure the surveillance system of Laganiere with a fallback mode of the type disclosed in [0054] of Pearson, in order to permit consistent transmission of video data under changing bandwidth conditions (Pearson [0054]).
	
	Regarding claim 19, Laganiere discloses: the system of claim 12, wherein the computing device is further configured to:
receive, from a source, a request for the video (As disclosed in [0038], in response to detecting an actionable event the server transmits a signal to video source 102 requesting a fuller frame rate transmission); and
cause transmission of the video to the source (Higher frame rate transmission is initiated responsive to the request, as disclosed in [0038]).

Regarding claim 20, Laganiere discloses: the system of claim 19, wherein the source is different from the video capture device and the computing device (Server 108 in figure 2 is the “source” requesting a video from one of video sources 102a-c.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Laganiere, in view of Solomon, US 20160088326 A1.

Regarding claim 4, Laganiere discloses the method of claim 1, but does not disclose: the method of claim 1, further comprising receiving information associated with a time duration of a segment of video, wherein the first video segment and the second video segment have a duration equal to the time duration
However, in an analogous art, Solomon discloses that a sequence of video is sent in chunks having a set duration and varying bit rates (i.e. the bit rate may vary from chunk to chunk, but all chunks have the same time duration (See [0051]).  Note the claim reads only “receiving”, and does not specify from where the information associated with a time duration is received.  Therefore the claim reads on any disclosure of such time duration information’s being present as, for instance, metadata in a video chunk/file.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the surveillance video triggering apparatus of Laganiere by incorporating the feature, disclosed in Solomon, of segmenting a to-be-requested video into a sequence of small HTTP-based file chunks each having a fixed duration, and varying bit rates, in preparation for sending the video from a DVR to central video head end (CHE) 120 and/or a central Regional Video Head End (RHE), as disclosed in Solomon, in order to facilitate transmission, management, and referencing of the video data with table and playlist information (Solomon [0051], last 9 lines).  

Regarding claim 5, the combination of Laganiere in view of Solomon discloses the limitations of claim 4, upon which depends claim 5.  This combination, specifically Laganiere, further discloses: the method of claim 4, wherein the sending the first video segment and the sending the second video segment are further based on the time duration ([0040]).

Regarding claim 11, Laganiere discloses the method of claim 7, upon which depends claim 11, but does not disclose: the video capture device of claim 7, wherein the instructions further cause the video capture device to receive information associated with a time duration of a segment of video, wherein the first video segment and the second video segment have a duration equal to the time duration
However, in an analogous art, Solomon discloses that a sequence of video is sent in chunks having a set duration and varying bit rates (i.e. the bit rate may vary from chunk to chunk, but all chunks have the same time duration (See [0051]).  Note the claim reads only “receiving”, and does not specify from where the information associated with a time duration is received.  Therefore the claim reads on any disclosure of such time duration information’s being present as, for instance, metadata in a video chunk/file.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the surveillance video triggering apparatus of Laganiere by incorporating the feature, disclosed in Solomon, of segmenting a to-be-requested video into a sequence of small HTTP-based file chunks each having a fixed time duration that is consistent from one chunk to the next, and varying bit rates, in preparation for sending the video from a DVR to central video head end (CHE) 120 and/or a central Regional Video Head End (RHE), as disclosed in Solomon, in order to facilitate transmission, management, and referencing of the video data with table and playlist information (Solomon [0051], last 9 lines).  

Regarding claim 17, Laganiere discloses the method of claim 12, but does not disclose: the system of claim 12, wherein the computing device is further configured to send information associated with a time duration of a segment of video, and wherein the first video segment and the second video segment have a duration equal to the time duration
However, in an analogous art, Solomon discloses that a sequence of video is sent in chunks having a set duration and varying bit rates (i.e. the bit rate may vary from chunk to chunk, but all chunks have the same time duration (See [0051]).  Note the claim reads only “receiving”, and does not specify from where the information associated with a time duration is received.  Therefore the claim reads on any disclosure of such time duration information’s being present as, for instance, metadata in a video chunk/file.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the surveillance video triggering apparatus of Laganiere by incorporating the feature, disclosed in Solomon, of segmenting a to-be-requested video into a sequence of small HTTP-based file chunks each having a fixed duration, and varying bit rates, in preparation for sending the video from a DVR to central video head end (CHE) 120 and/or a central Regional Video Head End (RHE), as disclosed in Solomon, in order to facilitate transmission, management, and referencing of the video data with table and playlist information (Solomon [0051], last 9 lines).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Laganiere in view of Uebbing, US 2004/0212677 A1

	Regarding claim 10, Laganiere discloses the limitations of claim 9, upon which claim 10 depends.  Laganiere does not disclose: the video capture device of claim 9, wherein the event comprises at least one of an alarm, an intrusion detection, a motion detection , or a scheduled time.
	However Uebbing discloses in an analogous art a surveillance system in which a video camera’s recording is triggered by a motion detection event, as disclosed in [0013].
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include a motion detection among the triggers defining an “actionable event” in Laganiere, as suggested by Uebbing.  Motion detection as a trigger would allow the camera recording system to most effectively use resources, e.g. memory, power, for when it is needed, namely during events of interest (Uebbing [0002]).

Claims 15, 16, and 18 are rejected under 35 USC 103 as being unpatetable over Laganiere in view of Aghdasi, US 2017/0034483 A1.

Regarding claim 15, Laganiere discloses the limitations of claim 12, upon which claim 15 depends.  Laganiere does not disclose: the system of claim 12, wherein the computing device is further configured to cause storage of an event marker indicative of a time of the event.
	However Aghdasi discloses this feature in an analogous art.  See [0050] in Aghdasi, which discloses that time data 438 defines a period of interest to a viewer, and may be defined by motion data or other determinants.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into Laganiere the feature, disclosed in Aghdasi, of associating a time data with a time of an event, such as a motion detection event, in order to permit a reviewer to determine a time at which an event of interest occurs during review [0050].

	Regarding claim 16, the combination of Laganiere in view of Aghdasi discloses the limitations of claim 15, upon which depends claim 16.  This combination, specifically Aghdasi, further discloses: the system of claim 15, wherein the event comprises at least one of an alarm, an intrusion detection, a motion detection ([0050] discloses motion data as a time marker.), or a scheduled time (Time data can be associated with the start and end of a work shift, especially in the absence of other significant event data, as disclosed in [0050]).

	Regarding claim 18, Laganiere discloses the limitations of claim 12, upon which claim 15 depends.  Laganiere does not disclose: the system of claim 12, wherein the computing device is further
configured to:
cause storage of the video; and
cause generation of a manifest identifying the video and a storage location of the video.
However this limitation is disclosed in an analogous art by Aghdasi, which is directed to a cloud-based network service that provides access to surveillance camera data (Abstract).  In this context, Aghdasi discloses creating a database storing surveillance video data having the identifying information as shown in figure 4, and location information within the database, as shown in figure 6, step 640 “Index entries by classes.”
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the invention Laganiere by incorporating a networked database that comprises the video surveillance data and associated tags, indices, and other identifying information, as disclosed in Aghdasi, for the purpose of allowing a user to search for a specific segment of video based on said database information, which is particularly useful for increasing the versatility of the surveillance network when a user (e.g. manager) is monitoring the network from a bandwidth-constrained device (Aghasi: [0022]-[0023].)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425